SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of December, 2016 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) Praça Comandante Linneu Gomes, Portaria 3, Prédio 24 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): GOL discloses its preliminary traffic figures for November 2016 São Paulo, December 13, 2016 - GOL Linhas Aéreas Inteligentes S.A. (“GLAI”), (BM&FBOVESPA: GOLL4 and NYSE: GOL), (S&P: CCC, Fitch: CC and Moody’s: Caa3) , Brazil's largest air transportation and travel services group, announces today preliminary air traffic figures for the month of November 2016 and the year-to-date. Comparisons refer to the same period of 2015. GOL’s Highlights | The volume of departures in the total system fell 19.4%, while the number of seats recorded a 19.0% decline in November. In the first eleven months, these indicators fell by 17.0% and 16.7% respectively. | In the domestic market, GOL reduced its supply by 4.9% in November and 5.4% year to date over the same periods the year before. | Domestic demand increased 0.7% in November, reaching a load factor of 78.0%, 4.4 p.p. up on November 2015. Until the month of November, domestic demand reduced by 5.7%, accompanied by a load factor of 77.8%. | In November, GOL’s international market supply and demand fell by 17.0% and 9.9%, respectively, with load factor of 75.9%, an increase of 6.0 p.p. in relation to the same period of 2015. Year to date, supply declined by 17.6% while demand decreased by 14.2%, reaching a load factor of 74.6%, up by 3.0 p.p. Investor Relations ri@voegol.com.br www.voegol.com.br/ir +55(11)2128-4700 About GOL Linhas Aéreas Inteligentes S.A. Brazil's largest air transportation and travel services group, with operation in passenger transportation, cargo transportation and coalition loyalty programs. GOL is Latin America's largest low-cost and low-fare carrier, operating approximately 800 daily flights to 63 destinations, being 11 international in South America and the Caribbean. GOLLOG is the cargo transportation and logistics business serving more than 3,000 Brazilian municipalities and, through partners, 90 international destinations in 47 countries. SMILES is one of the largest coalition loyalty programs in Latin America, with over 11 million registered participants, allowing clients to accumulate miles and redeem tickets for more than 700 locations worldwide. GLAI shares are traded on BM&FBOVESPA (GOLL4) and NYSE (GOL), GLAI has the following ratings CCC (Standard & Poor's), CC (Fitch) and Caa3 (Moody's). 1 G OL Linhas Aéreas Inteligentes S.A . GOL discloses its preliminary traffic figures for November 2016 Operational data * Nov/16 Nov/15 % Var. 11M16 11M15 % Var. LTM 16 LTM 15 % Var. Total System Departures 20,385 25,296 -19.4% 238,830 287,896 -17.0% 266,836 317,051 -15.8% Seats (thousand) 3,411 4,212 -19.0% 39,845 47,857 -16.7% 44,518 52,724 -15.6% ASK (million) 3,701 3,952 -6.4% 42,026 45,177 -7.0% 46,591 49,998 -6.8% RPK (million) 2,879 2,892 -0.5% 32,530 34,881 -6.7% 36,059 38,685 -6.8% Load Factor 77.8% 73.2% 4.6 p.p 77.4% 77.2% 0.2 p.p 77.4% 77.4% 0.0 p.p Pax on board (thousand) 2,587 2,971 -12.9% 29,684 35,384 -16.1% 33,168 39,184 -15.4% Domestic Departures 19,282 23,959 -19.5% 225,438 272,304 -17.2% 252,124 299,904 -15.9% Seats (thousand) 3,216 3,978 -19.2% 37,486 45,128 -16.9% 41,928 49,721 -15.7% ASK (million) 3,313 3,484 -4.9% 37,230 39,355 -5.4% 41,323 43,574 -5.2% RPK (million) 2,584 2,565 0.7% 28,952 30,710 -5.7% 32,143 34,093 -5.7% Load Factor 78.0% 73.6% 4.4 p.p 77.8% 78.0% -0.3 p.p 77.8% 78.2% -0.5 p.p Pax on board (thousand) 2,442 2,808 -13.0% 27,954 33,449 -16.4% 31,273 37,060 -15.6% International Departures 1,103 1,337 -17.5% 13,392 15,592 -14.1% 14,712 17,147 -14.2% Seats (thousand) 195 234 -16.6% 2,359 2,729 -13.6% 2,590 3,003 -13.8% ASK (million) 388 468 -17.0% 4,796 5,822 -17.6% 5,268 6,424 -18.0% RPK (million) 295 327 -9.9% 3,579 4,170 -14.2% 3,917 4,591 -14.7% Load Factor 75.9% 69.9% 6.0 p.p 74.6% 71.6% 3.0 p.p 74.4% 71.5% 2.9 p.p Pax on board (thousand) 145 163 -11.2% 1,731 1,935 -10.6% 1,895 2,124 -10.8% * Source: Agência Nacional de Aviação Civil (ANAC) and the Company for the current month. 2 G OL Linhas Aéreas Inteligentes S.A . SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 13, 2016 GOL LINHAS AÉREAS INTELIGENTES S.A. By: /S/Richard Freeman Lark Junior Name:Richard Freeman Lark Junior Title:Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will a ctually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
